225 S.W.3d 611 (2006)
Carol POTTER a/k/a Carol Wallace, Appellant,
v.
DALLAS COUNTY, Appellee.
No. 08-06-00164-CV.
Court of Appeals of Texas, El Paso.
July 21, 2006.
*612 Carol Potter, Carrollton, pro se.
Robert L. Jemerson Jr., Linebarger Goggan Blair Sampson LLP, Dallas, for appellee.
Before BARAJAS, C.J., McCLURE, and CHEW, JJ.

OPINION
DAVID WELLINGTON CHEW, Justice.
Appellant Carol Potter a/k/a Carol Wallace wrote a handwritten letter dated May 15, 2006, which was filed in this Court on June 12, 2006, stating she wished to withdraw her appeal. We construe Appellants letter as a motion to dismiss the appeal pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure.
Pending before the Court is Appellants motion to dismiss the appeal. We have considered this cause on the motion and conclude that the motion should be granted. Accordingly, we grant Appellants motion to dismiss and dismiss this appeal. Costs in this Court are taxed against Appellant. See TEX.R.APP.P. 42.1(d).